Case: 16-50068      Document: 00513758278         Page: 1    Date Filed: 11/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-50068
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 14, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ANDRES CORRAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:15-CR-1183-1


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Andres Corral pleaded guilty to concealment of goods for illegal export,
in violation of 18 U.S.C. § 554, attempted illegal export of goods, also in
violation of § 554, and being a felon in possession of ammunition, in violation
of 18 U.S.C. § 922. Corral was sentenced within the advisory guidelines range
to 51 months of imprisonment and three years of supervised release for each
offense, to be served concurrently. During the oral pronouncement of Corral’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50068     Document: 00513758278      Page: 2   Date Filed: 11/14/2016


                                   No. 16-50068

sentence, the district court stated that Corral was required to “abide by the
special condition that [he] submit to up to one year of intermittent confinement
pursuant to law as directed by the Court.” The written judgment mandated as
follows:
      The defendant shall remain in the custody of the Bureau of Prisons
      during nights, weekends, or other intervals of time, totaling no
      more than the lesser of one year or the term of imprisonment
      authorized for the offense, during the first year of the term of
      probation or supervised release as directed by the Court.


      Corral, who has not yet been released on supervision, argues on appeal
that the district court committed plain error by imposing this special condition
because 18 U.S.C. § 3583(d) and U.S.S.G. § 5F1.8 explicitly state that the
condition may be imposed only after a violation of a condition of supervised
release. He contends that the district court imposed the condition “as part of
the original term of supervised release, rather than as a result of a violation of
a condition of supervised release.”     The Government argues that Corral’s
argument is not ripe for review.
      Because ripeness is a component of subject matter jurisdiction, we
review de novo the issue whether Corral’s challenge to the supervised release
condition is ripe for review. United States v. Magana, ___ F.3d___, No. 15-
50986, 2016 WL 4784024, 1 (5th Cir. Sept. 13, 2016).
      Because we are bound by our previous decision in Magana, we must
determine that Corral’s argument is not yet ripe for review. See Magana, 2016
WL 4784024, 2-3 (holding that Magana’s argument was based on mere
speculation that the district court or Bureau of Prisons would disregard the
legal obligations required under 18 U.S.C. § 3583(d) and (e)(2)). Corral argues
that his challenge is ripe for review because the intermittent confinement
condition is contingent upon an event that will occur—the start of Corral’s


                                        2
    Case: 16-50068    Document: 00513758278     Page: 3   Date Filed: 11/14/2016


                                 No. 16-50068

supervised release term—not on a future court decision in a speculative
revocation proceeding. He argues that the district court’s use of the term
“pursuant to law” only shows the court believed it had authority to impose the
condition in the manner it did, not that the court did not err in doing so. The
words “as directed by the Court” do not imply that the court will have a decision
to make in the future. These arguments, however meritorious, are foreclosed
by our previous decision in Magana. Accordingly, Corral’s appeal is
DISMISSED for lack of jurisdiction.




                                       3